ACKNOWLEDGEMENT OF
FORFEITURE OF SHARES


April 7, 2011




Reference is hereby made to that certain Business Combination Agreement, dated
as of January 9, 2011, as amended by that certain Amendment to Business
Combination Agreement, dated February 18, 2011, Amendment No. 2 to Business
Combination Agreement, dated March 17, 2011 and Amendment No. 3 to the Business
Combination Agreement dated April 7, 2010,  in each case by and among
57th Street General Acquisition Corp., a Delaware corporation (“Parent”),
57th Street Merger Sub LLC, a Delaware limited liability company and
wholly-owned subsidiary of Parent (“Merger Sub”), Crumbs Holdings LLC, a
Delaware limited liability company (the “Company”), the members of the Company
as set forth on the signature page thereto (each a “Member” and, collectively,
the “Members”), and the representatives of the Company and the Members (the
“Member Representatives”) (as amended, the “Business Combination Agreement”).


In order to induce the Company and the Members to enter into Amendment No. 3 to
the Business Combination Agreement and in consideration of the mutual covenants
and agreements contained herein and in the Business Combination Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the undersigned hereby acknowledges and agrees as
follows:


1.           Capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Business Combination Agreement.


2.           At the Effective Time, One Hundred Fifty Thousand (150,000) shares
of Common Stock issued to the Parent Founder shall be canceled without any
further consideration.


3.           On or prior to the Closing, Parent and Parent Founder shall,
subject only to paragraph 4 hereof, irrevocably direct Continental Stock
Transfer & Trust Company to cancel the foregoing shares of Common Stock
effective as of the Effective Time.


4.           Solely in the event the Closing is not consummated, this
Acknowledgement of Forfeiture of Shares shall be void and of no further force
and effect, the foregoing One Hundred Fifty Thousand (150,000) shares of Common
Stock issued to the Parent Founder shall not be canceled, and Parent and Parent
Founder shall direct Continental Stock Transfer & Trust Company to that effect.




[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have executed this Acknowledgement as of the
date first written above.
 

 
57TH STREET GAC HOLDINGS LLC
         
 
By:
/s/ Mark Klein       Name:  Mark Klein       Title: Chairman and Chief Executive
Officer          


Acknowledged and agreed:
 
57TH STREET GENERAL ACQUISITION CORP.
       
By:
/s/ Mark Klein   Name:   Mark Klein   Title: Chairman and Chief Executive
Officer        





 
 

--------------------------------------------------------------------------------

 